Exhibit 10.2

DEFERRED STOCK AWARD AGREEMENT

FOR COMPANY EMPLOYEES

UNDER THE WATTS WATER TECHNOLOGIES, INC.

SECOND AMENDED AND RESTATED 2004 STOCK INCENTIVE PLAN

The award of deferred Class A Common Stock (“Deferred Stock”) of Watts Water
Technologies, Inc. (the “Company”) made to the grantee (the “Grantee”), as set
forth in the Deferred Stock award notification provided through the Grantee’s
stock plan account on the E*TRADE website, is subject to the provisions of the
Company’s Second Amended and Restated 2004 Stock Incentive Plan (the “Plan”) and
the terms and conditions contained in this Deferred Stock Award Agreement (the
“Agreement”).  By accepting the award of Deferred Stock on the E*TRADE website,
the Grantee agrees to the terms and conditions of this Agreement.

1.         Nature and Acceptance of Award .  The Deferred Stock award entitles
the Grantee to receive that number of shares of Class A Common Stock of the
Company (“Stock”) as set forth on the E*TRADE website with respect to this award
upon vesting as provided in this Agreement.  The Grantee shall have no rights to
the Deferred Stock or to receive the Stock upon settlement of the Deferred Stock
under this Agreement unless he or she shall have accepted the Deferred Stock
award and this Agreement through the E*TRADE website.  Unless and until the
shares of Stock are actually issued to the Grantee upon vesting of the Deferred
Stock in accordance with this Agreement, the Grantee shall not by reason of
being granted the Deferred Stock be deemed to be a shareholder of the Company or
to have any other right to the Stock, except as otherwise provided in this
Agreement.  Accordingly, the Grantee has no right to vote or receive dividends
or any other rights as a shareholder with respect to the shares of Deferred
Stock.

2.         Restrictions and Conditions.

(a)        The Deferred Stock granted herein may not be sold, assigned,
transferred, pledged or otherwise encumbered or disposed of by the Grantee.

(b)        If the Grantee’s employment with the Company and its Subsidiaries is
voluntarily or involuntarily terminated for any reason (other than death,
disability or due to Normal Retirement (as defined below)) prior to vesting of
the Deferred Stock granted herein, the unvested shares of Deferred Stock shall
be immediately and automatically forfeited to the Company upon termination of
employment, without payment of any consideration to the Grantee.  The Grantee
shall have no further rights with respect to the Deferred Stock or to receive
shares of Stock with respect thereto.

3.         Vesting of Deferred Stock.

(a)        Unless otherwise provided in this Agreement or the Plan, the Deferred
Stock shall vest in accordance with the following vesting schedule:  33⅓% of the
total number of shares of Deferred Stock shall vest on the first anniversary of
the date of grant, an additional 33⅓% of the total number of shares of Deferred
Stock shall vest on the second anniversary of the

 

 



 

--------------------------------------------------------------------------------

 



date of grant, and the remaining 33⅓% of the total number of shares of Deferred
Stock shall vest on the third anniversary of the date of grant.  Each
anniversary of the date of grant being a “Payment Date”.

(b)        Notwithstanding the foregoing, if the Grantee’s employment is
terminated by reason of death or disability (as determined by the Administrator)
prior to the vesting of shares of Deferred Stock granted herein, the unvested
shares of Deferred Stock held by the Grantee shall become fully vested and such
date of termination will be a “Payment Date”.

(c)        If the Grantee’s employment is terminated due to Normal Retirement
(as defined below) prior to the vesting of the shares of Deferred Stock granted
herein, then the unvested shares of Deferred Stock held by the Grantee shall
continue to vest in accordance with the vesting schedule and be settled on each
Payment Date as set forth in Section 3(a) above as if Grantee remained employed,
but only if Grantee (i) has complied with the provisions of Section 9 at all
times during his or her employment, (ii) continues to comply with the provisions
of Section 9, and (iii) if deemed necessary by the Company to have an
enforceable non-compete similar to that provided by Section 9(b), then to
execute and not revoke or violate a separate Non-Competition Agreement the terms
of which are substantially similar to those set forth in Section 9(b). For the
avoidance of doubt, if (A) the Grantee violates the provisions of Section 9, (B)
fails to execute a Non-Competition Agreement as may be requested by the Company,
(C) revokes or violates any Non-Competition Agreement so executed, or (D) the
obligations set forth in Section 9(b) or the Non-Competition Agreement are
deemed unenforceable, then the Deferred Stock shall not continue to vest
pursuant to this Section 3(c) and any unvested Deferred Stock shall be
immediately and automatically forfeited to the Company without any further
action required by the Company.

(d)        For purposes of this Agreement, the term “Normal Retirement” shall
mean any termination of the Grantee’s employment (other than a Company-initiated
termination for Cause) after the date the Grantee attains age 55 and completes
10 or more years of employment or service with the Company or one of its
Subsidiaries (as determined by the Administrator).  “Cause” shall mean (i) an
act constituting a felony; (ii) fraud or dishonesty that results in or is likely
to result in economic damage to the Company; or (iii) willful misconduct in the
performance of duties.

(e)        The Administrator may at any time accelerate the vesting schedule
specified in this Section 3.

4.         Delivery of Stock.  As soon as practicable following a Payment Date
and subject to vesting under Section 3, the Company shall issue in the name of
the Grantee that number of shares of Stock corresponding to this award, without
any of the restrictions contained in Paragraph 2 applicable thereto.
Notwithstanding anything herein to the contrary, the Company may postpone the
issuance of the shares of Stock until it is satisfied that the issuance of such
Stock will not violate any applicable law. The actual issuance of the shares of
Stock shall be subject to the terms and conditions as the Company may establish
from time to time in order to comply with applicable law.





2

--------------------------------------------------------------------------------

 



5.         Dividend Equivalents.  An account shall be established for the
Grantee, to which shall be credited dividend equivalents equal to the product of
(a) the number of shares of Deferred Stock subject to this award, and (b) the
dividend declared on a single share of Stock.  To the extent the Grantee becomes
vested in the Deferred Stock, the Grantee shall be entitled to a cash
distribution of the dividend equivalents credited to his or her account at the
same time as the shares of Stock are issued with respect to the Deferred Stock
so vesting.

6.         Incorporation of Plan.  Notwithstanding anything herein to the
contrary, this Agreement shall be subject to and governed by all the terms and
conditions of the Plan, including the powers of the Administrator set forth in
Section 2(b) of the Plan.  Capitalized terms in this Agreement shall have the
meaning specified in the Plan, unless a different meaning is specified herein.

7.         Limitations on Transferability.  This Agreement is personal to the
Grantee, is non-assignable and is not transferable in any manner, by operation
of law or otherwise, other than by will or the laws of descent and distribution.

8.         Tax Withholding.  The Grantee acknowledges and agrees that the
Company has the right to deduct from payments of any kind otherwise due to the
Grantee any federal, state, local or other taxes of any kind required by law to
be withheld with respect to the grant or vesting of the Deferred Stock and/or
payment of dividend equivalents thereon under Paragraph 5.  The Grantee shall
satisfy such tax withholding obligations on the Deferred Stock by transferring
to the Company, on each date on which such tax liability shall arise, such
number of shares of Stock or Deferred Stock as have a Fair Market Value equal to
the amount of the Company’s tax withholding obligation in connection with such
shares of Stock or Deferred Stock.  Such delivery of Stock or Deferred Stock to
the Company shall be deemed to happen automatically, without any action required
on the part of the Grantee, and the Company is hereby authorized to take such
actions as are necessary to effect such delivery.  With respect to the dividend
equivalents, the Grantee authorizes the Company to withhold from any cash
payments thereof, the amount of all required tax withholdings.

9.         Non-Solicitation, Non-Disparagement and Non-Competition for Retiree
Vesting.

(a)        In consideration of the Company entering into this Agreement with the
Grantee, the Grantee agrees that throughout his or her term of employment with
the Company and for a period of twelve (12) months following the Grantee’s date
of termination with the Company, the Grantee shall not, directly or indirectly:
(i) divert or attempt to divert or assist others in diverting any business of
the Company by soliciting, contacting or communicating with any customer or
supplier of the Company with whom the Grantee has direct or indirect contact or
upon termination of employment has had direct or indirect contact during the
twelve (12) month period immediately preceding the Grantee’s date of termination
with the Company; (ii) solicit, induce, attempt to induce or assist others in
attempting to induce any employee of or other service provider to the Company
with whom the Grantee has worked or had material contact with, during the twelve
(12) month period immediately preceding the termination of the Grantee’s
employment, to leave the employment of the Company or a subsidiary of the
Company or to accept employment or affiliation with any other company or firm of
which the Grantee becomes an employee, owner, partner or consultant; or (iii)
make any statements, orally





3

--------------------------------------------------------------------------------

 



or in writing, cause to be published or in any way disseminate any information
concerning the Company or any subsidiaries of the Company concerning the
Company’s business, business operations or business practices that in any way,
in form or substance, harms, disparages or otherwise casts an unfavorable light
upon the Company or any subsidiaries of the Company or upon any of their
reputations or standing in the business community or the community as a
whole.  The provisions of this Section 9 do not prohibit the Grantee from
communicating with, cooperating with, or providing information to the Securities
and Exchange Commission, the Department of Labor, the EEOC, the NLRB, or any
government agency that might be interpreted as disparaging.    In consideration
of the Company entering into this Agreement with the Grantee, the Grantee
further agrees that throughout his or her term of employment with the Company,
except on behalf of the Company, the Grantee shall not, directly or indirectly,
engage in or participate in, or prepare to engage in or participate in, the
Business, or provide services in any capacity to any person or entity engaged in
or preparing to engage in the Business in competition with the Company. For
purposes of this Section 9 and each subpart, “Company” shall include the Company
and any parent company, subsidiary, or affiliated company of the Company and any
of their respective successors or assigns.

(b)        In consideration of the continued vesting of the Grantee’s Deferred
Stock pursuant to Section 3(c) above, the Grantee agrees that throughout his or
her term of employment with the Company and following the Grantee’s termination
with the Company due to Normal Retirement through the last Payment Date provided
in Section 3(a), the Grantee will not, directly or indirectly, either through
any form of ownership (other than ownership of securities of a publicly-held
corporation of which the Grantee owns, or has real or contingent rights to own,
two percent (2%) or less of any class of outstanding securities) or as a
director, officer, principal, agent, employee, employer, advisor, consultant,
investor, member, partner or in any other individual or representative capacity
whatsoever, either for Grantee’s own benefit or for the benefit of any other
person, (i) engage or participate in, or prepare to engage in or participate in,
the Business or (ii) manage, join, operate, lend to, invest in, control, or
render any services to any person or entity engaged in or preparing to engage in
the Business, in each case (i) and (ii) in competition with the Company anywhere
in the Restricted Territory.  For purposes of this Agreement, the “Restricted
Territory” means each city, county, state, territory and country in which (i)
Grantee provided services or had a material presence or influence at any time
during the last two (2) years of Grantee’s employment with the Company or (ii)
the Company is engaged in or is preparing to engage in the Business as of the
date of Grantee’s termination of employment, which Grantee acknowledges includes
the Americas, Europe, and Asia-Pacific, Middle East and Africa.  For purposes of
this Agreement, “Business” means the business of (i) supplying products and
systems that manage and conserve the flow of fluids and energy into, through and
out of buildings in the residential and commercial markets, (ii)  designing,
fabricating and distributing residential and commercial flow control products,
HVAC and gas products, drainage and water re-use products as well as water
quality products, and (iii) any other business the Company is engaged in or
preparing to engage in as of the date of Grantee’s termination of employment.

(c)        The Grantee and the Company acknowledge and mutually agree that the
continued vesting of the Deferred Stock pursuant to Section 3(c) above following
the Grantee’s termination is sufficient consideration to enforce the
non-competition provision set forth in





4

--------------------------------------------------------------------------------

 



Section 9(b) above.  The non-competition provision set forth in Section 9(b)
shall take effect on the date Grantee accepts this Agreement through the E*TRADE
website.

10.       Compensation Recovery Policy.  Notwithstanding anything contained in
this Agreement to the contrary, all Deferred Stock awarded under this Agreement,
and any shares of Class A Common Stock issued upon settlement hereunder shall be
subject to forfeiture or repayment pursuant to the terms of the Company’s
Compensation Recovery Policy as in effect from time to time, including any
amendments necessary for compliance with the requirements of the Dodd-Frank Wall
Street Reform and Consumer Protection Act.

11.       Miscellaneous.

(a)        Notice hereunder shall be given to the Company at its principal place
of business, and shall be given to the Grantee at the address set forth below,
or in either case at such other address as one party may subsequently furnish to
the other party in writing.

(b)        This Agreement does not confer upon the Grantee any rights with
respect to continuation of employment by the Company or any Subsidiary. Further,
Grantee understands and agrees that Grantee’s employment with the Company is and
shall remain at-will. Nothing in this Agreement is intended to modify the
at-will nature of Grantee’s employment relationship with the Company.

(c)        Grantee acknowledges that Grantee has the right to consult with
independent legal counsel prior to accepting this Agreement and that Grantee
either consulted, or on Grantee’s own volition chose not to consult, with such
counsel.

5

--------------------------------------------------------------------------------